DETAILED ACTION
Status of Claims
1. 	This office action is in response to amendment dated 3/30/2022.
2. 	Claims 7, 10-15, 17-22, 25 and 26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7, 10-15, 17-22, 25, 26
Claims 7, 10-15, 17-22, 25, 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong 1: Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
The independent claims recite the steps of – receiving trade secret document obfuscation value from an electronic device, sending obfuscation value to a distributed ledger system, receiving from the distributed ledger system a blockchain block value generated by document obfuscation value, generating a record associating document obfuscation value with entity identifier, receiving insurance policy request from the electronic device, generating and issuing insurance policy associated with trade secret, and sending the policy to insurer system – that are similar to delivering content based on user information (Intellectual Ventures v. Symantec; Affinity Labs v. Amazon; Customedia v. Dish); organizing information through mathematical correlations (Digitech); managing a stable value protected life insurance policy (Bancorp); and creating a contractual relationship (buySAFE) – each of which was held to recite an abstract idea.
Receiving a document obfuscation value from an electronic device, and receiving a block value from a distributed ledger system, are merely data gathering activities.  Generating a record associating document obfuscation value and block value and storing the record in a registry are Mental Processes that can be done using pencil and paper.  See Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., (Fed. Cir. 2014) (claims directed to a “process of organizing information through mathematical correlations” are directed to an abstract idea).  Generating a log of access by persons that accesses the record is mere insignificant data gathering activity. 
Receiving, generating request for trade secret insurance policy, sending the insurance policy request to an insurer, generating insurance policy compliance schedule, and adjusting payout value based on determining that a condition is unsatisfied describes Mental Process (observation, evaluation, judgment or opinion) and also Commercial or Legal Interactions under Certain Methods of Organizing Human Activity.
Hence, the independent claims recite abstract ideas.
The dependent claims merely limit the abstract idea to – dialog boxes requesting insurance policy, payout value based on condition not being satisfied, value of trade secret, and type of insurance – which are also abstract.
Hence under Prong One of Step 2A, the claims recite a judicial exception such as Certain Methods of Organizing Human Activity
Prong 2: Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP § 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP § 2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP § 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP § 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use –see MPEP § 2106.05(h)
The only additional elements recited in the claims, beyond the abstract idea, are: one or more electronic devices, and one or more processors.  Based on Fig. 1 and Para [0040] of the Specification, the electronic devices 102 may include, for example, a computing device, a mobile phone, a tablet, a laptop, and/or one or more servers.  As per Para [0080], the processors may include application processor units, graphic processing units, and so forth.  Hence, Examiner notes that the additional elements have been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – storing trade secret document obfuscation value on a blockchain; receiving trade secret issuance request; generating, sending, receiving indication and displaying via UI that the trade secret has been registered with trade secret registry along with block value; generating access long; generating insurance policy compliance schedule, and adjusting payout value based on satisfying a condition – using generic components.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools. Stating an abstract idea while adding the words “apply it on a processor” is not sufficient for patent eligibility.
Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
For the above reasons, claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional element of using a generic processor(s) to perform the steps of – receiving trade secret document obfuscation value from an electronic device, sending obfuscation value to a distributed ledger system, receiving from the distributed ledger system a blockchain block value generated by document obfuscation value, generating a record associating document obfuscation value with entity identifier, receiving insurance policy request from the electronic device, generating and issuing insurance policy associated with trade secret, and sending the policy to insurer system; generating access long; generating insurance policy compliance schedule, and adjusting payout value based on satisfying a condition – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the claimed limitations fail to transform the abstract idea of – receiving trade secret document obfuscation value from an electronic device, sending obfuscation value to a distributed ledger system, receiving from the distributed ledger system a blockchain block value generated by document obfuscation value, generating a record associating document obfuscation value with entity identifier, receiving insurance policy request from the electronic device, generating and issuing insurance policy associated with trade secret, and sending the policy to insurer system; generating access long; generating insurance policy compliance schedule, and adjusting payout value based on satisfying a condition – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 10-14, 17-21, 25, 26
Claims 7, 10-14, 17-21, 25, 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yeap et al. (US 2019/0280856 A1) in view of further in view of Guse et al. (US 2003/0097282 A1) further in view of Frank et al. (US 7,127,405 B1).

Claim 7:
A method, comprising:
receiving a document obfuscation value corresponding to a document representing a trade secret, the document obfuscation value received from an electronic device having the document stored thereon, the electronic device associated with an entity identifier; 
(See Yeap: Para [0003] (“processing a IP file with a hash function to obtain an IP digest”)
sending the document obfuscation value to a distributed-ledger system; 
(See Yeap: Para [0003] (“appending the previous block digest and IP reference dataset to the IP digest to obtain an IP datablock”)
receiving, from the distributed-ledger system, a block value generated based at least in part on the document obfuscation value, the block value representing a block in a blockchain of the distributed-ledger system; 
(See Yeap: Para [0004] (“determine a previous block digest from a previous IP blockchain, and append the previous block digest and IP reference dataset to the IP digest to obtain an IP datablock”)
generating a record associating the document obfuscation value and the block value with the entity identifier;
(See Yeap: Para [0005] (“The controller module is for processing the IP file with a hash function to obtain an IP digest, determining a previous block digest from the previous IP blockchain, appending the previous block digest and the IP reference dataset to the IP digest to obtain an IP datablock, and updating the previous IP blockchain of the first database module with the obtained IP datablock.”)
storing the record in association with a trade secret registry, 
(See Yeap: Para [0026] (“an IP reference 60 is generated for storing in an IP References database module”)
receiving, from the electronic device, first input data requesting issuance of an insurance policy associated with the trade secret;
(See Guse: Fig. 3 Box 74 (“Request for IP Title Insurance Policy”); Claim 11 (“trade secret”))
…
generating, based at least in part on the record being generated, first data corresponding to an insurance-policy request indicating:
that the trade secret has been registered with the trade secret registry; and the block value;
the second input data; and
(See Guse: Para [0020] (“FIG. 3 is a flow chart illustrating a representative process of issuing an intellectual property asset title insurance policy in accordance with one aspect of the present invention”)
the block value;
(See Yeap: Para [0027])
sending the insurance-policy request to an insurer system associated with an insurer; receiving, from the insurer system, an indication that the insurance policy has been issued; and
causing the indication that the insurance policy has been issued to be displayed via a user interface accessible by the electronic device.
(See Guse: Claim 10 (“issuing an intellectual property asset title insurance policy to insure the determined title of the intellectual property asset”); Claim 11 (“trade secret”))
generating a log of access to the record by one or more electronic devices, the log indicating:
an identifier of individual ones of persons that accessed the record; and 
a time value at which the individual ones of the persons accessed the record;
(See Guse: Para [0020] (“As part of this process, one or more searches 80 are conducted.  The searching may include computerized public databases (such as USPTO, Copyright Office), private commercial searches, inquiries of previous and present owner, as well as other investigative and other information gathering procedures.”)
(See Yeap: Para [0018] (“A session can be stateful session, in which at least one of the communicating parts (e.g., the controller module 24 or the user computing device) stores information about the session history in order to be able to communicate.  Alternatively, stateless communication during a stateless session includes independent requests with associated responses.”)
(See also Frank: Col. 27 lines 60 - Col. 28 line 10 (“A trademark licensee (e.g., prospective, current, and so on) can be given the website address to access the trademark license (box 2261).  The trademark licenssee can access the server (box 2262), read the terms of the trademark license, and click a link to license a trademark (box 2263).  The trademark licensee can fill in relevant information in an online form (e.g., name, address, phone number, reason for license, etc.) (box 2264) and click to indicate acceptance (box 2265).  The trademark licensee can then download trademark artwork, if desired (box 2266), and trademark licensee data can be sent to the server (box 2267).  The trademark licensee data can be sorted and stored (box 2268).”)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the above noted disclosure of Yeap as it relates to cryptographic IP management to include the above noted disclosure of Guse as it relates to intellectual property title insurance.  The motivation for combining the references would have been to create a public tamper proof chain of title for intellectual property assets.

The combination of Yeap + Guse does not specifically disclose; however, Frank discloses the following limitations:
generating, based at least in part on the log, a compliance schedule associated with the insurance policy, the compliance schedule indicating a time period during which compliance with a condition of the insurance policy may be performed by at least one of the persons; 
(See Frank: Col. 112 lines 1-20 (“compliance information based at least in part on the trade secret identifier;”)
determining that the condition is unsatisfied prior to the time period expiring; and 
(See Frank: Col. 42 lines 5-20 (“The information that can be displayed relating to a trademark-related IP data unit includes information such as status, mark, country, docket number, application number, filing date, registration number, registration date, renewal date, and comments.”)
(See Frank: Col. 63 lines 10-20 (“Information corresponding to each contract/agreement satisfying the upcoming termination report criteria can be displayed such as: an effective date, a notice date, a termination date, a contract name, a contract number, and/or customer.”)
adjusting a payout value associated with the insurance policy based at least in part on determining that the condition is unsatisfied.
(See Frank: Col. 61 lines 50-55 (“Actions/payments due corresponding to the contract/agreement can also be displayed and can include information relating to expected due date, actual date, action type, expected amount, actual amount, expected action, actual action, internal contact, external contact, and comments.”)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the combination of Yeap + Guse to include the above noted disclosure of Frank as it relates to protecting intellectual property assets.  The motivation for combining the references would have been to determine the value of IP assets.

Claims 14, 21 are similar to claim 7 and hence rejected on similar grounds.

Claim 10:
generating, based at least in part on determining that the condition is unsatisfied prior to the time period expiring, alert data indicating that the condition is unsatisfied; and
sending the alert data to the one or more electronic devices, the alert data causing a processor of the one or more electronic devices to initiate an application and display an alert corresponding to the alert data.
(See Frank: Col. 84 lines 25-45 (“When a second client officer has given approval, second client officer approval module 1370 can alert users, generate appropriate reports, and/or receive additional information from a user regarding further progress to be made with respect to the project described by the pre-transaction report.”)

Claims 17 is similar to claim 10 and hence rejected on similar grounds.

Claim 11:
wherein the block value comprises a first block value, the document obfuscation value comprises a first document obfuscation value, the block comprises a first block, and the method further comprises:
receiving, from the distributed-ledger system, a second block value generated based at least in part on a second document obfuscation value corresponding to financial data associated with the trade secret, the second block value representing a second block in the blockchain of the distributed-ledger system; and
wherein the insurance-policy request includes the second block value.
(See Guse: Claim 10, 11)

Claim 12:
determining, based at least in part on the record, a value of the trade secret; and wherein the insurance-policy request includes the value of the trade secret.
(See Guse: Para [0022] (“value of the intellectual property asset”))

Claims 19, 26 are similar to claim 12 and hence rejected on similar grounds.

Claim 13:
causing display, via the user interface, of information associated with the insurance policy, the information including at least one of:
a policy type; 
a limit of liability;
a retention value; or 
a policy premium value.
(See Guse: Para [0021])

Claim 20 is similar to claim 13 and hence rejected on similar grounds.

Claim 18: 
wherein the block value comprises a first block value, the document obfuscation value comprises a first document obfuscation value, the block comprises a first block, and the operations further comprise:
receiving, from the distributed-ledger system, a second block value generated based at least in part on a second document obfuscation value corresponding to financial data associated with the trade secret, the second block value representing a second block in the blockchain of the distributed-ledger system; and
(See Yeap: Para [0003] (“processing a IP file with a hash function to obtain an IP digest”)
(See Yeap: Para [0004] (“determine a previous block digest from a previous IP blockchain, and append the previous block digest and IP reference dataset to the IP digest to obtain an IP datablock”)
(See Yeap: Para [0005] (“The controller module is for processing the IP file with a hash function to obtain an IP digest, determining a previous block digest from the previous IP blockchain, appending the previous block digest and the IP reference dataset to the IP digest to obtain an IP datablock, and updating the previous IP blockchain of the first database module with the obtained IP datablock.”)
wherein the insurance-policy request includes an indication that the financial data has been registered with the blockchain.
(See Yeap: Para [0026] (“an IP reference 60 is generated for storing in an IP References database module”)

Claim 25 is similar to claim 18 and hence rejected on similar grounds.

Claims 15, 22
Claims 15, 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yeap et al. (US 2019/0280856 A1) in view of Guse et al. (US 2003/0097282 A1) further in view of Frank et al. (US 7,127,405 B1) further in view of Stender (US 7,343,310 B1).

Claim 15:
wherein the input data comprises first input data, and the method further comprises:
determining a sequence of dialog boxes to be displayed via a user interface, the sequence of dialog boxes including text associated with applying for the insurance policy;
sending data representing the sequence of dialog boxes to the electronic device;
receiving, from the electronic device, second input data indicating a response to the sequence of dialog boxes; and
wherein the insurance-policy request includes the second input data.
(See Stender: Figs. 5-27)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the combination of Yeap + Guse + Frank to include the above noted disclosure of Stender as it relates to web based access to insurance applications.  The motivation for combining the references would have been to dynamically modify quotes based on user quote.

Claim 22 is similar to claim 15 and hence rejected on similar grounds.

Response to Arguments
Applicant's arguments filed 3/30/2022 have been fully considered but they are not persuasive.
101
Applicant argues that the claims now recited the use of access control associated with the document along with the augmentation of the insurance policy upon failure of a condition for maintain the policy as well as the generation of dynamic and time-sensitive alerts. 
Examiner finds this unpersuasive because generating a log of access containing identifier of person accessing the record is mere insignificant data collection and gathering activity.  Generating insurance policy compliance schedule indicating a time period of compliance, determining that a condition is unsatisfied prior of time period expiring, and adjusting payout value based on determining that condition is unsatisfied – constitutes Mental Process and/or Certain Methods of Organizing Human Activity.
Applicant argues that the amended claims could never be performed by human in mind or otherwise.
Examiner finds this unpersuasive.
A person could create an association between document obfuscation value and block value using standard encoding algorithms using pencil and paper.  The steps involving dialog boxes could be carried out by a human operator or a customer services representative over the phone.  Generating and issuing insurance policy for trade secret constitutes Commercial or Legal interactions and thus falls under Certain Methods of Organizing Human Activity.
The claimed steps recite the abstract idea of data collection and storage that have been identified by the courts as abstract.  See Elec. Power Group LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (“But merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.”); In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 613 (Fed. Cir. 2016) (“[T]he claims, as noted, are simply directed to the abstract idea of classifying and storing digital images in an organized manner. … [W]e have applied the ‘abstract idea’ exception to encompass inventions pertaining to methods of organizing human activity.”); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014) (steps of collecting data, recognizing certain data in the collected data, and storing recognized data recite mental steps that humans have performed such as banks reviewing checks, recognizing relevant data such as the amount, account number, account holder, and storing the data).
The claims are drafted in a “result-oriented way” encompassing the “principle in the abstract” without describing the specific technological implementation to accomplish the result desired in the claim.  See Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1343 (Fed. Cir. 2018).  Claim 7 recites a method for receiving, generating, storing, in result-based functional language.  Reciting an abstract idea in conjunction with a computer “in purely functional terms” does not integrate the abstract idea into a practical application. (In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 612 (Fed. Cir. 2016); see also Affinity Labs of Texas, LLC v. DirecTV, LLC, 838 F.3d 1253 (Fed. Cir. 2016), Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335 (Fed. Cir. 2018), Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241 (Fed. Cir. 2016).)
The claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)).  Hence, they do not recite additional limitations to integrate.  See Office Guidance, 84 Fed. Reg. at 55.
Hence, they fail to integrate the abstract idea into a practical application.
Applicant argues that the claims recited many features that fall outside the bounds of abstract idea including distributed ledger operations as well as generating insurance policy requests specific to the distributed ledger.
Examiner respectfully disagrees.
Examiner notes that a close look at Applicant’s Specification and Figures indicates that the technological steps recited in the claims are well-understood, routine and conventional (WURC):
Para [0039] (“FIG. 1 illustrates a schematic diagram of an example architecture 100 for digital property authentication and management.  The architecture 100 may include, for example, one or more client-side devices, also described herein as electronic devices 102, that allow clients to register and manage their trade secrets or other intangible or digital assets.  The architecture 100 includes a first or trade secret registry system 104 associated with a trade secret registry that is remote from, but in communication with, the client-side electronic devices.  The architecture 100 further includes a second or distributed ledger system 106 that is remote from, but in communication with, the client-side devices 102 and the trade secret registry 104.  The distributed ledge system 106 utilizes blockchain technology to accept entries in a secure, verifiable manner, such as document obfuscation values associated with the trade secrets or other digital assets being registered by the trade secret registry.  The architecture also has an insurer system 108, which may also be described herein as a third remote system associated with an insurer.  The insurer system 108 may utilize information from the registry system 104 and/or the distributed-ledger system 106 to, for example, issue insurance policies associated with the trade secrets and/or other digital sets being registered by the trade secret registry.  Some or all of the devices and systems may be configured to communicate with each other via a network 110.”)
[0040] (“The electronic devices 102 may include components such as, for example, one or more processors 112, one or more network interfaces 114, and/or memory 116.  The memory 116 may include components such as, for example, one or more obfuscation component obfuscation components 118, a tag-data generator 120, a communications component 122, a firewall 124, and/or one or more user interfaces 126.  As shown in FIG. 1, the electronic devices 102 may include, for example, a computing device, a mobile phone, a tablet, a laptop, and/or one or more servers.  The components of the electronic device 102 will be described below by way of example.  It should be understood that the example provided herein is illustrative, and should not be considered the exclusive example of the components of the electronic device 102.”)
[0080] (“As used herein, a processor, such as processor(s) 112 and/or 128, may include multiple processors and/or a processor having multiple cores.  Further, the processors may comprise one or more cores of different types.  For example, the processors may include application processor units, graphic processing units, and so forth.  In one implementation, the processor may comprise a microcontroller and/or a microprocessor.  The processor(s) 112 and/or 128 may include a graphics processing unit (GPU), a microprocessor, a digital signal processor or other processing units or components known in the art.  Alternatively, or in addition, the functionally described herein can be performed, at least in part, by one or more hardware logic components.  For example, and without limitation, illustrative types of hardware logic components that can be used include field-programmable gate arrays (FPGAs), application-specific integrated circuits (ASICs), application-specific standard products (ASSPs), system-on-a-chip systems (SOCs), complex programmable logic devices (CPLDs), etc. Additionally, each of the processor(s) 112 and/or 128 may possess its own local memory, which also may store program components, program data, and/or one or more operating systems.”)
Based on the disclosure from Applicant’s Specification and Figures, the additional elements recited in the invention – electronic device, distributed ledger – may reasonably be construed as reciting conventional computer components and techniques.  All the functions recited in the claims are WURC activities.  Absent a possible narrower construction of the terms ‘receiving,’ ‘sending,’ ‘storing,’ ‘determining’ and ‘generating,’ these functions can be achieved by any general purpose computer without special programming.  Examiner has provided evidence from Applicant’s Specification and Figures that the claimed features are WURC.  Hence, the evidentiary requirements under Berkheimer Memorandum have been fully satisfied.
For the above reasons, Applicant’s arguments are not persuasive.
103
Applicant’s arguments with respect to claim(s) 7, 10-15, 17-22, 25, 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693